Title: From George Washington to the Portsmouth Committee of Safety, 5 October 1775
From: Washington, George
To: Portsmouth Committee of Safety



Gentlemen
Head Quarters Cambridge Octr 5. 1775

I am to acknowledge the Receipt of your Favour of the 2d Instt informing me that the Ship Prince George Capt. Emms from Bristol to Boston with Flour for the Enemy by a Mistake of her Captain, & the spirited Conduct of some of the Inhabitants is now in your Possession.
I cannot but consider this as a most providential Event, the State of this Army being alone defective in that Article. It would therefore highly conduce to the publick Interest, & to our Relief to forward it hither as soon as possible: which I apprehend may be done with Safety & Ease by Water as far as Salem or Marble head. In the mean Time I will communicate the Matter to the Continental Congress for their Direction as to the Compensation to be made the Captors & the Determination of what Property arises by the Capture & in whom vested.
Whatever Expences may accrue in complying with the above Request, & whatever Risque may be run by the Carriage by Water I will engage: But as I do not learn there are any of the Enemys Ships on the Coast I hope the Risque is very small. I am with much Respect & Esteem Gentlemen Your Most Obed. & very Hbble Servt

Go: Washington



One Mr Fisk from Salem who left Boston the Day before yesterday informs that a 64 Gun Ship a 20 Gun & 2 Sloops with 2 Transports of Soldiers having taken on Board 2 Mortars, Howitzers &c. sailed as yesterday—as the Design is probably to batter some Town on the Coast, I thought it proper to give you the earliest Notice & it may be adviseable to retain the Flour a few Days till their Destination can be known. You will please to forward the Letters by this Ship ⅌ first Oppy.

